Citation Nr: 1757330	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right leg nerve damage, to include as due to right knee patellofemoral syndrome. 


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from July 1987 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for uterine and cervical cancer has been raised by the record in an October 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

In a November 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of her appeal of the claim for service connection for right leg nerve damage.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of a claim for service connection for right leg nerve damage have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C. §§ 7104, 7105(d). 

In the present case, the Veteran's representative has withdrawn the appeal as to the issue of entitlement to service connection for right leg nerve damage in a November 2017 statement, wherein he stated "The claimant has withdrawn her pending appeal for service connection for nerve damage, lower right leg...this was the only pending appeal before the Board at this time.  The claimant requests that the Board dismiss the claim."  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw her appeal, further action by the Board in this matter would not be appropriate.  38 U.S.C. § 7105.



ORDER

Entitlement to service connection for right leg nerve damage is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


